Citation Nr: 1446600	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an initial rating higher than 10 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2013 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of evidence that had not yet been provided.  The Veteran was represented at the hearing by a representative of the Veterans of Foreign Wars of the United States.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

In February 2013, the Board remanded these claims for additional development.  The RO was instructed to obtain additional treatment records and afford the Veteran a VA examination.  Additional records were requested in March 2013 and the Veteran was afforded a VA examination in March 2013.  That development having been completed, the claims are now partially ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's ischemic heart disease is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor is there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.104, 7005 (2013).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 10 Percent for Ischemic Heart Disease

The Veteran seeks an initial rating higher than 10 percent for ischemic heart disease.  He asserts his disability is more severe than what is represented by a 10 percent rating.

Service connection for ischemic heart disease was established by a February 2011 rating decision, at which time a 10 percent rating was assigned, effective July 2010.  The 10 percent rating for this disability was assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7099-7005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Under Diagnostic Code 7005, a 10 percent rating is warranted when there is a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness or syncope or where continuous medication was required.  A 30 percent rating is contemplated when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran was afforded a VA examination in January 2011.  It was noted that the Veteran was taking continuous medication for his heart disorder and had a coronary bypass surgery in March 2007.  The examiner indicated the Veteran did not have congestive heart failure and that the Veteran could perform at a level of 10 METs.  There was no evidence of cardiac hypertrophy or dilatation in a recent echocardiogram.  His left ventricular ejection fraction (LVEF) was 69 percent.  The examiner stated that the Veteran's heart disease did not impact his ability to work as he worked full time in housekeeping/maintenance. 

The Veteran was afforded a VA examination in March 2013.  It was noted that the Veteran was taking continuous medication for his heart disorder.  The Veteran did not have congestive heart failure.  It was noted that the Veteran reported symptoms of dyspnea and angina at a workload greater than 7 METs but not greater than 10 METs.  There was no evidence of cardiac hypertrophy or dilatation in a recent echocardiogram.  His LVEF was 65 percent.  It was noted that the Veteran's heart disease did not impact his ability to work.

Given the above findings, the Board does not find that the Veteran's ischemic heart disease is manifested by a workload more than 5 METs but less than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Rather, as noted in the January 2011 VA examination and March 2013 VA examination, the Veteran's disability is manifested by a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, and the Veteran also requires continuous medication.  Hence, the Veteran's overall disability picture most nearly approximates the criteria for his current 10 percent rating, and a higher rating is not warranted.  The Veteran's disability does not manifest any of the symptoms necessary to warrant a rating of 30 percent at any time during the appeal period.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as fatigue or dyspnea with exertion.  See, e.g., Layno v. Brown, 6 Vet.App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes a rating consistent with the currently assigned 10 percent rating. 

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected ischemic heart disease is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A comparison between the level of severity and symptomatology of the Veteran's ischemic heart disease with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was explained above, the Veteran's ischemic heart disease is manifested by shortness of breath, angina, and the requirement of continuous medication, which are contemplated by the 10 percent rating.  Thus, the Board finds that the schedular evaluation is not inadequate.  Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards. 

Finally, the Veteran testified at the January 2013 Board hearing that he is currently employed.  This does not appear to be marginal employment.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

Entitlement to an initial rating higher than 10 percent for ischemic heart disease is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was afforded VA examinations in January 2011 and March 2013.  At both examinations, it was determined that the Veteran did not meet the criteria for an Axis I diagnosis of PTSD.  Importantly, however, additional medical evidence, the form of private treatment records and VA treatment records, indicates the Veteran has been diagnosed with PTSD on multiple occasions.  

The Board finds an addendum opinion is necessary.  The examiner must address and offer comments and an opinion regarding the diagnosis of PTSD noted in the clinical records and reconcile the current lack of a PTSD diagnosis with the previous PTSD diagnoses of record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is met when there is a valid diagnosis at any time during the period on appeal).  

Additionally, the Board notes that in the January 2011 and March 2013 VA examinations, the examiners opined that the Veteran's depression was not related to military experiences.  No further rationale was provided explaining why the Veteran's depression was not due to service.  The Court has held that a medical opinion that contains only conclusions should be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A remand is necessary to obtain an addendum opinion that contains a full rationale.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the March 2013 VA examination.  If deemed necessary, afford the Veteran a VA psychiatric examination. 

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

a)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depression is related to military service.  Please explain the reasons for your answer.

b)  The examiner must attempt to reconcile the previous diagnoses of PTSD to the more recent VA examination indicating the Veteran did not meet the criteria for PTSD.  Please explain the reasons for your answer.

The Veteran's lay statements regarding continuity of symptoms from service to present must also be taken into consideration.  An explanation for all opinions expressed must be provided.  

If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


